Order entered March 29, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-00577-CR

                              GARRY DEAN STRONER, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-33918-R

                                           ORDER
        The Court REINSTATES the appeal.

        On December 12, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s March 26, 2013 findings that:

(1) appellant desires to pursue the appeal; (2) appellant is indigent and represented by court-

appointed counsel Riann Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s

brief is her workload; and (4) Ms. Moore requested two additional weeks from March 26, 2013

to file appellant’s brief.

        We ORDER Riann Moore to file appellant’s brief by APRIL 9, 2013.              Because

appellant’s brief is already five months overdue, no further extensions will be granted. If

appellant’s brief is not filed by the date specified, the Court will order Riann Moore and the
Dallas County Public Defender’s Office removed as appellant’s counsel and will order the trial

court to appoint new counsel to represent appellant.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore; and Michael Casillas.




                                                       /s/   DAVID EVANS
                                                             JUSTICE